Citation Nr: 1517954	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-18 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an additional allowance of Dependency and Indemnity Compensation (DIC) benefits under provisions of 38 U.S.C.A. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971 and from January 1975 to October 1996, including combat service in the Persian Gulf; and his decorations include the Bronze Star Medal among other awards.  He died in January 2005.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination of the RO that denied an additional allowance of DIC benefits.  The appellant timely appealed.

In January 2015, the appellant relocated near Fort Carson, Colorado; jurisdiction of the Veteran's claims file requires transfer to the appropriate RO.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was in effect for reactive airway disease with obstructive sleep apnea, evaluated as 30 percent disabling; degenerative disc disease at L3 to S1, evaluated as 20 percent disabling; degenerative disc disease of the cervical spine at C3 to C4 and at C5 to C6, evaluated at 10 percent disabling; post-traumatic stress disorder (PTSD), evaluated as 10 percent disabling; bilateral pes planus with status-post right foot osteotomy, evaluated as 10 percent disabling; left knee with crepitus, evaluated as 10 percent disabling; status-post operative right knee, evaluated as 10 percent disabling; and for right wrist, for status-post bilateral inguinal hernia repairs, and for status-post resection right submandibular gland-each evaluated as 0 percent (noncompensable) disabling.  A combined service-connected evaluation was 70 percent was in effect from the day following the date of discharge from active service in October 1996.  

2.  In December 1997, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).

3.  A June 1998 rating decision, denying the Veteran's claim for a TDIU on the basis that the schedular requirements were not met, was clearly and unmistakably erroneous.
 
4.  The Veteran was entitled to receive compensation for total disability for a continuous period of eight years prior to his death in January 2005.  


CONCLUSION OF LAW

The criteria for entitlement to an additional allowance of DIC benefits are met.  38 U.S.C.A. § 1311(a)(2) (West 2014); 38 C.F.R. §§ 3.10, 20.1106 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In this case, the law, and not the facts, is dispositive of the claim for an additional allowance of DIC benefits.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).
II.  Analysis

A February 2005 decision of the RO awarded the appellant DIC benefits as the surviving spouse of the Veteran based upon her claim for service connection for the cause of the Veteran's death.

In October 2008 and in July 2010, the appellant claimed that she is entitled to receive an additional allowance of DIC benefits under 38 U.S.C.A. § 1311(a)(2) because the Veteran medically retired from active service in October 1996 with a 70 percent disability rating, and his health problems worsened until a lung biopsy in June 2003 revealed adenocarcinoma, stage IV.  The Veteran and the appellant were married for 27 years, and the Veteran had served for 28 years in active service.  Her argument is based on a theory of "hypothetical entitlement" to these benefits.   

DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. § 3.5(a) (2014).  When a Veteran's death occurs on or after January 1, 1993, as in this case, 38 C.F.R. § 3.10(b) provides that the monthly rate of DIC for a surviving spouse shall be the amount set forth in 38 U.S.C.A. § 1311(a)(1). 

VA will pay an increased amount, or "an additional allowance," of DIC benefits to the surviving spouse of a deceased Veteran who, at the time of death, was in receipt of, or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  38 U.S.C.A. § 1311(a)(2) (West 2014); 38 C.F.R. § 3.10(c) (2014); see Barela v. Shinseki, 584 F.3d 1379, 1384 (Fed. Cir. 2009) (finding that 38 U.S.C.A. § 1311(a)(2) does not afford a basis for an initial grant of DIC benefits, but only identifies an additional benefit for claimants who have already qualified for DIC benefits under other statutes).  In determining the period of a Veteran's disability, only periods in which the Veteran was married to the surviving spouse shall be considered.  38 U.S.C.A. § 1311(a)(2) (West 2014); 38 C.F.R. § 3.10(f)(1) (2014).  

For purposes of 38 U.S.C.A. § 1311(a)(2), "entitled to receive" is defined to mean that a Veteran filed a claim for disability compensation during his lifetime and (1) would have received total disability compensation for eight years prior to death but for clear and unmistakable error (CUE) committed by VA in a decision made during the Veteran's lifetime; (2) additional service department records submitted before or after the Veteran's death, that were in existence at the time of a prior VA decision but had not previously been considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for a period of eight years prior to death; or (3) at the time of death the Veteran had a service-connected disability that was continuously rated totally disabling by VA for eight years prior to death, but the Veteran was not receiving compensation for one of six reasons specified in § 3.10(f)(3)(iii).  38 C.F.R. § 3.10(f)(3) (2014). 

Here, the Veteran's Form DD 214 reflects that he retired from active service in August 1996 because of permanent disability.  Soon after his service discharge, the Veteran filed claims for service connection for several disabilities; and in a June 1997 rating decision, the RO awarded service connection and assigned a combined disability rating of 70 percent, effective from the day following the date of discharge in October 1996.  

In this case, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in December 1997.  In support of his claim, he submitted a December 1997 letter from his VA employer which noted that a physical assessment submitted by the Veteran's physician reveals that the Veteran was permanently restricted to modified duty; and reveals that the Veteran was physically disqualified from performing essential elements of his job.
In January 1998, a VA examiner opined that it was very difficult to evaluate the Veteran's symptomatology because, by history, he had severe functional loss secondary to pain in the neck, low back, and both knee joints; and opined that the Veteran has an overlying psychophysiological musculoskeletal reaction as well.

In a June 1998 rating decision, the RO denied entitlement to a TDIU on the basis that the Veteran had not been found unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The RO noted that the Veteran was physically disqualified from performing duties required for a housekeeping aid; and that the Veteran had left his last job in October 1997 because of disability.  Significantly, in this case, the RO noted that the Veteran's service-connected disabilities currently evaluated as 70 percent disabling did not meet the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16; and that the percentage standards are set aside only in exceptional cases, and such unusual factors were not shown as being associated with the Veteran's disablement.  Specifically, the RO denied entitlement to a TDIU because the Veteran did not have one disability evaluated as 60 percent disabling; or two or more disabilities, one of which is 40 percent, with a combined evaluation of 70 percent or more.

At the time, the Veteran had the following service-connected disabilities:  Reactive airway disease with obstructive sleep apnea, evaluated as 30 percent disabling; degenerative disc disease at L3 to S1, evaluated as 20 percent disabling; degenerative disc disease of the cervical spine at C3 to C4 and at C5 to C6, evaluated at 10 percent disabling; post-traumatic stress disorder (PTSD), evaluated as 10 percent disabling; bilateral pes planus with status-post right foot osteotomy, evaluated as 10 percent disabling; left knee with crepitus, evaluated as 10 percent disabling; status-post operative right knee, evaluated as 10 percent disabling; and for right wrist, for status-post bilateral inguinal hernia repairs, and for status-post resection right submandibular gland-each evaluated as 0 percent (noncompensable) disabling.  His combined service-connected evaluation was 70 percent.
As noted above, the appellant's arguments are premised on a theory of "hypothetical entitlement" to an additional allowance of DIC benefits-i.e., even though the Veteran was not in receipt of a total disability rating for 8 years prior to his death, due to the severity of the service-connected disabilities and his inability to maintain employment, she maintains, he should have been.  

The Board notes that in the past, the courts had interpreted previously effective statutory and regulatory provisions to permit a theory of "hypothetical entitlement" in claims under 38 U.S.C.A. §§ 1311(a)(2) and 1318 (a statutory provision similar to § 1311(a)(2), which governs entitlement to DIC benefits for surviving spouses of Veterans who were "entitled to receive" compensation for service-connected disability that was rated as totally disabling for a continuous period of at least ten years prior to death).  See, e.g., Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000) (finding that for the purpose of determining whether a survivor was entitled to an additional allowance of DIC benefits under 38 U.S.C.A. § 1311(a)(2), the implementing regulation, 38 C.F.R. § 20.1106, permitted "hypothetical entitlement"); Wingo v. West, 11 Vet. App. 307 (1998) (applying a theory of "hypothetical entitlement" to claims under § 1318). 

However, various amendments to the pertinent regulations have since clarified that such a theory is not valid under statute and regulation.  Specifically, 38 C.F.R. § 3.22 (which implements 38 U.S.C.A. § 1318 ) and § 20.1106 were revised, and § 3.10 (which implements 38 U.S.C.A. § 1311 ) was added to the regulations to clarify that entitlement to benefits under either 38 U.S.C.A. § 1318 or § 1311(a)(2) must be based on the determinations made during the Veteran's lifetime; challenges to such decisions on the basis of CUE; or retroactive evaluation based on previously unconsidered service records that would permit reopening of the claim, rather than on de novo posthumous determinations as to whether the Veteran hypothetically could have been entitled to certain benefits if he had applied for them during his or her lifetime.  65 Fed. Reg. 3388 (Jan. 21, 2000); 67 Fed. Reg. 16,309 (Apr. 5, 2002); 70 Fed. Reg. 72,211 (Dec. 2, 2005); see Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 476 F.3d 872, 876-77 (Fed. Cir. 2007) (affirming VA's regulations and finding that VA's interpretation of §§ 1311(a)(2) and 1318 was reasonable).  These changes became effective December 2, 2005. 

Accordingly, resolution of this case must be based on determinations made during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2014).  Hence, the appellant is entitled to an additional allowance of DIC if she can demonstrate one of the following: (1) The Veteran was in receipt of a 100 percent evaluation for eight years prior to death; (2) such requirement would have been met, but for CUE in a prior decision on a claim filed during the Veteran's lifetime; or (3) the claim could be reopened based on service department records not previously considered by VA which provide a basis for awarding a total disability rating.  38 C.F.R. § 3.10 (2014). 

The Veteran died in January 2005.  At the time of his death, a combined 100 percent disability rating was in effect since December 2000.  Thus, he was not in receipt of a 100 percent evaluation for eight years prior to his death.  38 C.F.R. § 3.10(c) (2014). 

The Board notes, however, that the RO's denial of entitlement to a TDIU in the June 1998 rating decision had not fully considered the provisions of 38 C.F.R. § 4.16, which provide that the following will be considered as one disability (for purposes of one 60 percent disability, or one 40 percent disability in combination):  (1)  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system-e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  In view of the fact that the Veteran had been awarded service connection and compensation for multiple orthopedic impairments-i.e., 20 percent for degenerative disc disease of lumbar spine, 10 percent for degenerative disc disease of the cervical spine, 10 percent for left knee with crepitus, 10 percent for status-post operative right knee-his service-connected disabilities did meet the schedular criteria for a TDIU.  Specifically, these disabilities combine to a 40 percent, pursuant to 38 C.F.R. § 4.25.  His total combined rating was 70 percent.  Given that he met the schedular requirements, and that the evidence demonstrated that the service-connected disabilities rendered him unemployable, the denial of entitlement to a TDIU was clearly and unmistakably erroneous.

Pursuant to provisions of 38 C.F.R. § 3.10(f)(2), the phrase "rated by VA as totally disabling" under 38 C.F.R. § 3.10(c) includes total disability ratings based on individual unemployability.  Moreover, in this case, the Veteran had filed a claim for entitlement to a TDIU in December 1997; and the evidence shows a 70 percent disability rating was in effect since the day following the Veteran's discharge from active service in October 1996.  Evidence contained in the claims file showing that an increase was ascertainable up to one year before the claim was filed will be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  But for the clear and unmistakable error, the Veteran would have been totally rated since October 1996, which more than eight years before his death. 

For the foregoing reasons, the Board finds that the appellant is entitled to an additional allowance of DIC under 38 U.S.C.A. § 1311(a)(2).

ORDER

Entitlement to an additional allowance of DIC benefits under 38 U.S.C.A. § 1311(a)(2) is granted.  



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


